Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Shoop (reg. #: 45763) on 3/8/2022.
The application has been amended as follows: 
Within claim 1, line 3: “a length” has been changed to --the length--.
Within claim 1, line 4: “comprising length” has been changed to --comprising a length--.
Within claim 1, line 4-5: “the stent device” has been changed to --the device--.
Within claim 2, line 3: “a length” has been changed to --the length--.
Within claim 2, line 4: “comprising length” has been changed to --comprising a length--.
Within claim 2, line 4-5: “the stent device” has been changed to --the device--.
Within claim 9, line 2: “rings is encapsulated” has been changed to --rings are encapsulated--.
Within claim 26, line 4: “the stent device” has been changed to --the device--.
Within claim 26, line 12: “a flattened” has been changed to --one of the flattened--.
Within claim 30, line 2: “bottoms.” has been changed to --bottoms with the same ring--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner can find no reference alone nor in combination which disclose:
With respect to claim 1:

a plurality of rings each including repeating biphasic cells (the biphasic cells comprising a first open trapezoidal portion forming a proximal facing opening with first-third sides, connected by an angled connector to a second open trapezoidal portion forming a distal facing opening, with fourth-six sides, adjacent cells are connected to each other by another angled connector); 
a plurality of omega shaped connectors, the omega shaped connectors including: an L-shaped end connected to the second side of a cell within a ring to another L-shaped end connected to a fifth side of a cell within a distally adjacent ring;
the stent has a first configuration with a smaller diameter than the diameter in a second configuration, but in both configurations the second and fifth sides of the cells remain parallel.
With respect to claim 2:
A stent comprising:
a plurality of rings each including repeating biphasic cells (the biphasic cells comprising a first open trapezoidal portion forming a proximal facing opening with first-third sides, connected by an angled connector to a second open trapezoidal portion forming a distal facing opening, with fourth-six sides, adjacent cells are connected to each other by another angled connector); 
between 1 and 3 of omega shaped connectors connecting adjacent rings, the omega shaped connectors extending from the second side of a cell within a ring to the fifth side of a cell within a distally adjacent ring, all the omega shaped connectors oriented in the same distal to proximal direction;
the stent has a first configuration with a diameter of 0.5-4 mm and a second configuration with a diameter of 3-7 mm, but in both configurations the second and fifth sides of the cells remain parallel.
With respect to claim 26:
A stent comprising:

a plurality of omega shaped connectors, each omega shaped connectors extending from one of the flattened tops within a ring to one of the flattened bottoms within a distally adjacent ring, all the omega shaped connectors oriented in the same distal to proximal direction;
the stent has a first configuration with a smaller diameter than the diameter in a second configuration, but in both configurations the flattened tops and bottoms remain parallel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/REBECCA S PRESTON/Examiner, Art Unit 3774